                                                         Case 2:21-cv-05481-SVW-MAA Document 14 Filed 09/15/21 Page 1 of 17 Page ID #:133




                                                                                1

                                                                                2

                                                                                3

                                                                                4

                                                                                5

                                                                                6

                                                                                7
                                                                                                          UNITED STATES DISTRICT COURT

                                                                                8             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                                                                9   Marlene Orozco; Mark Carrillo, Jr;               CASE NO. 2:21-cv-05481 SVW-MAA
                                                                               10   Joshua Carrillo; M.M.C., J.J.C., A.F.C.,         Action Filed: July 6, 2021
                                                                                    By And Through Their Guardian Ad
                                                                               11   Litem, Marlene Orozco;
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12                      Plaintiff,
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800




                                                                                                                                     STIPULATED PROTECTIVE ORDER
                                        TORRANCE, CALIFORNIA 90503




                                                                               13                v.
                                                                               14
                                                                                    County of Los Angeles, Sheriff Alex
                                                                               15   Villanueva, Does 1 Through 20,
                                                                               16   Inclusive
                                                                                                      Defendants.
                                                                               17

                                                                               18

                                                                               19
                                                                                    1.    PURPOSES AND LIMITATIONS
                                                                               20
                                                                                          Discovery in this action is likely to involve production of confidential,
                                                                               21
                                                                                    proprietary, or private information for which special protection from public
                                                                               22
                                                                                    disclosure and from use for any purpose other than prosecuting this litigation may
                                                                               23
                                                                                    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                                               24
                                                                                    enter the following Stipulated Protective Order. The parties acknowledge that this
                                                                               25
                                                                                    Stipulated Protective Order does not confer blanket protections on all disclosures
                                                                               26
                                                                                    or responses to discovery and that the protection it affords from public disclosure
                                                                               27
                                                                                    and use extends only to the limited information or items that are entitled to
                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                               -1-
                                                                                                      PROPOSED STIPULATED PROTECTIVE ORDER
                                                         Case 2:21-cv-05481-SVW-MAA Document 14 Filed 09/15/21 Page 2 of 17 Page ID #:134




                                                                                1   confidential treatment under the applicable legal principles. The parties further
                                                                                2   acknowledge, as set forth in Section 13.3 below, that this Stipulated Protective
                                                                                3   Order does not entitle them to file confidential information under seal; Local Rule
                                                                                4   79-5 sets forth the procedures that must be followed and the standards that will be
                                                                                5   applied when a party seeks permission from the Court to file material under seal.
                                                                                6   Discovery in this action is likely to involve production of confidential, proprietary,
                                                                                7   or private information for which special protection from public disclosure and from
                                                                                8   use for any purpose other than prosecuting this litigation may be warranted.
                                                                                9

                                                                               10   2.    GOOD CAUSE STATEMENT
                                                                               11         Good cause exists for entry of this order. As the parties may seek from each
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   other, third party private and confidential information; including but not limited to
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   medical and personal information pertaining to the minor Plaintiffs, information
                                                                               14   pertaining to the deputy and medical personnel involved in the subject incident,
                                                                               15   and information the County of Los Angeles regards as official information and/or
                                                                               16   internal documentation necessary to the operations of the Sheriff Department and
                                                                               17   Correctional Health Services; personal, professional and occupational information
                                                                               18   pertaining to the deputy and medical personnel, administrative investigations,
                                                                               19   internal policies and procedures for the Sheriff’s Department and Department of
                                                                               20   Mental Health, which contain sensitive materials which the County of Los Angeles
                                                                               21   believes need special protection from public disclosure.
                                                                               22         Excluded from this Protective Order are those internal policies and
                                                                               23   procedures of the Los Angeles County Sheriff's Department and the Los Angeles
                                                                               24   County Department of Mental Health, which are accessible to the public on the
                                                                               25   County of Los Angeles website, including but not limited to the following: (1) Los
                                                                               26   Angeles County Sheriff's Department Manual of Policy and Procedures; (2) Los
                                                                               27   Angeles County Sheriff's Department Use of Force Policy and Use of Force Chart;
                                                                               28   (3) Los Angeles County Sheriff's Department Time and Attendance Manual; (4)
                                                                                    ______________________________________________________________________________
                                                                                                                              -2-
                                                                                                      PROPOSED STIPULATED PROTECTIVE ORDER
                                                         Case 2:21-cv-05481-SVW-MAA Document 14 Filed 09/15/21 Page 3 of 17 Page ID #:135




                                                                                1   The County of Los Angeles Employee Handbook; (5) Los Angeles County
                                                                                2   Department of Health Services Orientation/Reorientation Handbook.
                                                                                3         The documents identified in this Protective Order, which the parties believe
                                                                                4   in good faith constitute or embody confidential information which the County of
                                                                                5   Los Angeles maintains as strictly confidential or information not otherwise
                                                                                6   generally unavailable to the public, or which may be privileged or otherwise
                                                                                7   protected from disclosure under state or federal statutes, court rules, case decisions,
                                                                                8   or common law, are therefore entitled to heightened protection from disclosure.
                                                                                9         Accordingly, to expedite the flow of information, to facilitate the prompt
                                                                               10   resolution of disputes over confidentiality of discovery materials, to adequately
                                                                               11   protect information the parties are entitled to keep confidential, to ensure that the
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   parties are permitted reasonable necessary uses of such material in preparation for
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   and in the conduct of trial, to address their handling at the end of the litigation, and
                                                                               14   serve the ends of justice, a protective order for such information is justified in this
                                                                               15   matter. It is the intent of the parties that information will not be designated as
                                                                               16   confidential for tactical reasons and that nothing be so designated without a good
                                                                               17   faith belief that it has been maintained in a confidential, non-public manner, and
                                                                               18   there is good cause why it should not be part of the public record of this case.
                                                                               19

                                                                               20   3.    DEFINITIONS
                                                                               21         3.1.   Action: Carrillo, Mark and Orozco, Marlene, et. al. v. County of Los
                                                                               22                Angeles, et. al. Case Number: 2:21-cv-05481 SVW-MAA.
                                                                               23         3.2.   Challenging Party: A Party or Nonparty that challenges the
                                                                               24                designation of information or items under this Stipulated Protective
                                                                               25                Order.
                                                                               26         3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
                                                                               27                how it is generated, stored or maintained) or tangible things that
                                                                               28                qualify for protection under Federal Rule of Civil Procedure 26(c),
                                                                                    ______________________________________________________________________________
                                                                                                                              -3-
                                                                                                      PROPOSED STIPULATED PROTECTIVE ORDER
                                                         Case 2:21-cv-05481-SVW-MAA Document 14 Filed 09/15/21 Page 4 of 17 Page ID #:136




                                                                                1                and as specified above in the Good Cause Statement.
                                                                                2         3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well
                                                                                3                as their support staff).
                                                                                4         3.5.   Designating Party: A Party or Nonparty that designates information
                                                                                5                or items that it produces in disclosures or in responses to discovery as
                                                                                6                “CONFIDENTIAL.”
                                                                                7         3.6.   Disclosure or Discovery Material: All items or information,
                                                                                8                regardless of the medium or manner in which it is generated, stored,
                                                                                9                or maintained (including, among other things, testimony, transcripts,
                                                                               10                and tangible things), that is produced or generated in disclosures or
                                                                               11                responses to discovery in this matter.
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12         3.7.   Expert: A person with specialized knowledge or experience in a
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13                matter pertinent to the litigation who has been retained by a Party or
                                                                               14                its counsel to serve as an expert witness or as a consultant in this
                                                                               15                Action.
                                                                               16         3.8.   In-House Counsel: Attorneys who are employees of a party to this
                                                                               17                Action. In-House Counsel does not include Outside Counsel of
                                                                               18                Record or any other outside counsel.
                                                                               19         3.9.   Nonparty: Any natural person, partnership, corporation, association,
                                                                               20                or other legal entity not named as a Party to this action.
                                                                               21         3.10. Outside Counsel of Record: Attorneys who are not employees of a
                                                                               22                party to this Action but are retained to represent or advise a party to
                                                                               23                this Action and have appeared in this Action on behalf of that party or
                                                                               24                are affiliated with a law firm which has appeared on behalf of that
                                                                               25                party, and includes support staff.
                                                                               26         3.11. Party: Any party to this Action, including all of its officers, directors,
                                                                               27                employees, consultants, retained experts, In-House Counsel, and
                                                                               28               Outside Counsel of Record (and their support staffs).
                                                                                    ______________________________________________________________________________
                                                                                                                              -4-
                                                                                                     PROPOSED STIPULATED PROTECTIVE ORDER
                                                         Case 2:21-cv-05481-SVW-MAA Document 14 Filed 09/15/21 Page 5 of 17 Page ID #:137




                                                                                1          3.12. Producing Party: A Party or Nonparty that produces Disclosure or
                                                                                2                 Discovery Material in this Action.
                                                                                3          3.13. Professional Vendors: Persons or entities that provide litigation
                                                                                4                 support services (e.g., photocopying, videotaping, translating,
                                                                                5                 preparing exhibits or demonstrations, and organizing, storing, or
                                                                                6                 retrieving data in any form or medium) and their employees and
                                                                                7                 subcontractors.
                                                                                8          3.14. Protected Material: Any Disclosure or Discovery Material that is
                                                                                9                 designated as “CONFIDENTIAL.”
                                                                               10          3.15. Receiving Party: A Party that receives Disclosure or Discovery
                                                                               11                 Material from a Producing Party.
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   4.     SCOPE
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13          The protections conferred by this Stipulated Protective Order cover not only
                                                                               14   Protected Material, but also (1) any information copied or extracted from Protected
                                                                               15   Material; (2) all copies, excerpts, summaries, or compilations of Protected
                                                                               16   Material; and (3) any testimony, conversations, or presentations by Parties or their
                                                                               17   Counsel that might reveal Protected Material.
                                                                               18          Any use of Protected Material at trial shall be governed by the orders of the
                                                                               19   trial judge. This Stipulated Protective Order does not govern the use of Protected
                                                                               20   Material at trial.
                                                                               21

                                                                               22   5.     DURATION
                                                                               23          Even after final disposition of this litigation, the confidentiality obligations
                                                                               24   imposed by this Stipulated Protective Order shall remain in effect until a
                                                                               25   Designating Party agrees otherwise in writing or a court order otherwise directs.
                                                                               26   Final disposition shall be deemed to be the later of (1) dismissal of all claims and
                                                                               27   defenses in this Action, with or without prejudice; and (2) final judgment herein
                                                                               28   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
                                                                                    ______________________________________________________________________________
                                                                                                                               -5-
                                                                                                         PROPOSED STIPULATED PROTECTIVE ORDER
                                                         Case 2:21-cv-05481-SVW-MAA Document 14 Filed 09/15/21 Page 6 of 17 Page ID #:138




                                                                                1   reviews of this Action, including the time limits for filing any motions or
                                                                                2   applications for extension of time pursuant to applicable law.
                                                                                3

                                                                                4   6.    DESIGNATING PROTECTED MATERIAL
                                                                                5         6.1.   Exercise of Restraint and Care in Designating Material for Protection.
                                                                                6                      Each Party or Nonparty that designates information or items for
                                                                                7                protection under this Stipulated Protective Order must take care to
                                                                                8                limit any such designation to specific material that qualifies under the
                                                                                9                appropriate standards. The Designating Party must designate for
                                                                               10                protection only those parts of material, documents, items, or oral or
                                                                               11                written communications that qualify so that other portions of the
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12                material, documents, items, or communications for which protection
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13                is not warranted are not swept unjustifiably within the ambit of this
                                                                               14                Stipulated Protective Order.
                                                                               15                      Mass, indiscriminate, or routinized designations are prohibited.
                                                                               16                Designations that are shown to be clearly unjustified or that have been
                                                                               17                made for an improper purpose (e.g., to unnecessarily encumber the
                                                                               18                case development process or to impose unnecessary expenses and
                                                                               19                burdens on other parties) may expose the Designating Party to
                                                                               20                sanctions.
                                                                               21         6.2.   Manner and Timing of Designations.
                                                                               22                      Except as otherwise provided in this Stipulated Protective
                                                                               23                Order (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
                                                                               24                Disclosure or Discovery Material that qualifies for protection under
                                                                               25

                                                                               26                this Stipulated Protective Order must be clearly so designated before
                                                                               27                the material is disclosed or produced.
                                                                               28                     Designation in conformity with this Stipulated Protective Order
                                                                                    ______________________________________________________________________________
                                                                                                                              -6-
                                                                                                     PROPOSED STIPULATED PROTECTIVE ORDER
                                                         Case 2:21-cv-05481-SVW-MAA Document 14 Filed 09/15/21 Page 7 of 17 Page ID #:139




                                                                                1               requires the following:
                                                                                2               (a)    For information in documentary form (e.g., paper or electronic
                                                                                3                      documents, but excluding transcripts of depositions or other
                                                                                4                      pretrial or trial proceedings), that the Producing Party affix at a
                                                                                5                      minimum, the legend “CONFIDENTIAL” to each page that
                                                                                6                      contains protected material. If only a portion or portions of the
                                                                                7                      material on a page qualifies for protection, the Producing Party
                                                                                8                      also must clearly identify the protected portion(s) (e.g., by
                                                                                9                      making appropriate markings in the margins).
                                                                               10                            A Party or Nonparty that makes original documents
                                                                               11                      available for inspection need not designate them for protection
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12                      until after the inspecting Party has indicated which documents it
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13                      would like copied and produced. During the inspection and
                                                                               14                      before the designation, all of the material made available for
                                                                               15                      inspection shall be deemed “CONFIDENTIAL.” After the
                                                                               16                      inspecting Party has identified the documents it wants copied
                                                                               17                      and produced, the Producing Party must determine which
                                                                               18                      documents, or portions thereof, qualify for protection under this
                                                                               19                      Stipulated Protective Order. Then, before producing the
                                                                               20                      specified documents, the Producing Party must affix the legend
                                                                               21                      “CONFIDENTIAL” to each page that contains Protected
                                                                               22                      Material. If only a portion or portions of the material on a page
                                                                               23                      qualifies for protection, the Producing Party also must clearly
                                                                               24                      identify the protected portion(s) (e.g., by making appropriate
                                                                               25                      markings in the margins).
                                                                               26               (b)    For testimony given in depositions, that the Designating Party
                                                                               27                      identify the Disclosure or Discovery Material on the record,
                                                                               28                     before the close of the deposition, all protected testimony.
                                                                                    ______________________________________________________________________________
                                                                                                                             -7-
                                                                                                      PROPOSED STIPULATED PROTECTIVE ORDER
                                                         Case 2:21-cv-05481-SVW-MAA Document 14 Filed 09/15/21 Page 8 of 17 Page ID #:140




                                                                                1                 (c)    For information produced in nondocumentary form, and for any
                                                                                2                        other tangible items, that the Producing Party affix in a
                                                                                3                        prominent place on the exterior of the container or containers in
                                                                                4                        which the information is stored the legend “CONFIDENTIAL.”
                                                                                5                        If only a portion or portions of the information warrants
                                                                                6                        protection, the Producing Party, to the extent practicable, shall
                                                                                7                        identify the protected portion(s).
                                                                                8          6.3.   Inadvertent Failure to Designate.
                                                                                9                        If timely corrected, an inadvertent failure to designate qualified
                                                                               10                 information or items does not, standing alone, waive the Designating
                                                                               11                 Party’s right to secure protection under this Stipulated Protective
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12                 Order for such material. Upon timely correction of a designation, the
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13                 Receiving Party must make reasonable efforts to assure that the
                                                                               14                 material is treated in accordance with the provisions of this Stipulated
                                                                               15                 Protective Order.
                                                                               16

                                                                               17   7.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                               18          7.1.   Timing of Challenges.
                                                                               19                        Any Party or Nonparty may challenge a designation of
                                                                               20                 confidentiality at any time that is consistent with the Court’s
                                                                               21                 Scheduling Order.
                                                                               22          7.2.   Meet and Confer.
                                                                               23                        The Challenging Party shall initiate the dispute resolution
                                                                               24                 process, which shall comply with Local Rule 37.1 et seq., and with
                                                                               25                 Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
                                                                               26                 Conference for Discovery Disputes”).1
                                                                               27
                                                                                           1
                                                                                            Judge Audero’s Procedures are available at https://www.cacd.uscourts.gov/honorable-
                                                                               28   maria-audero.
                                                                                    ______________________________________________________________________________
                                                                                                                                -8-
                                                                                                        PROPOSED STIPULATED PROTECTIVE ORDER
                                                         Case 2:21-cv-05481-SVW-MAA Document 14 Filed 09/15/21 Page 9 of 17 Page ID #:141




                                                                                1         7.3.   Burden of Persuasion.
                                                                                2                      The burden of persuasion in any such challenge proceeding
                                                                                3                shall be on the Designating Party. Frivolous challenges, and those
                                                                                4                made for an improper purpose (e.g., to harass or impose unnecessary
                                                                                5                expenses and burdens on other parties) may expose the Challenging
                                                                                6                Party to sanctions. Unless the Designating Party has waived or
                                                                                7                withdrawn the confidentiality designation, all parties shall continue to
                                                                                8                afford the material in question the level of protection to which it is
                                                                                9                entitled under the Producing Party’s designation until the Court rules
                                                                               10                on the challenge.
                                                                               11
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   8.    ACCESS TO AND USE OF PROTECTED MATERIALS
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13         8.1.   Basic Principles.
                                                                               14                      A Receiving Party may use Protected Material that is disclosed
                                                                               15                or produced by another Party or by a Nonparty in connection with this
                                                                               16                Action only for prosecuting, defending, or attempting to settle this
                                                                               17                Action. Such Protected Material may be disclosed only to the
                                                                               18                categories of persons and under the conditions described in this
                                                                               19                Stipulated Protective Order. When the Action reaches a final
                                                                               20                disposition, a Receiving Party must comply with the provisions of
                                                                               21                Section 14 below.
                                                                               22                      Protected Material must be stored and maintained by a
                                                                               23                Receiving Party at a location and in a secure manner that ensures that
                                                                               24

                                                                               25                access is limited to the persons authorized under this Stipulated
                                                                               26                Protective Order.
                                                                               27         8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
                                                                               28                     Unless otherwise ordered by the Court or permitted in writing
                                                                                    ______________________________________________________________________________
                                                                                                                              -9-
                                                                                                     PROPOSED STIPULATED PROTECTIVE ORDER
                                                    Case 2:21-cv-05481-SVW-MAA Document 14 Filed 09/15/21 Page 10 of 17 Page ID #:142




                                                                                1               by the Designating Party, a Receiving Party may disclose any
                                                                                2               information or item designated “CONFIDENTIAL” only to:
                                                                                3               (a)    The Receiving Party’s Outside Counsel of Record, as well as
                                                                                4                      employees of said Outside Counsel of Record to whom it is
                                                                                5                      reasonably necessary to disclose the information for this
                                                                                6                      Action;
                                                                                7               (b)    The officers, directors, and employees (including In-House
                                                                                8                      Counsel) of the Receiving Party to whom disclosure is
                                                                                9                      reasonably necessary for this Action;
                                                                               10               (c)    Experts of the Receiving Party to whom disclosure is
                                                                               11                      reasonably necessary for this Action and who have signed the
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12                      “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13               (d)    The Court and its personnel;
                                                                               14               (e)    Court reporters and their staff;
                                                                               15               (f)    Professional jury or trial consultants, mock jurors, and
                                                                               16                      Professional Vendors to whom disclosure is reasonably
                                                                               17                      necessary or this Action and who have signed the
                                                                               18                      “Acknowledgment and Agreement to be Bound” (Exhibit A);
                                                                               19               (g)    The author or recipient of a document containing the
                                                                               20                      information or a custodian or other person who otherwise
                                                                               21                      possessed or knew the information;
                                                                               22               (h)    During their depositions, witnesses, and attorneys for witnesses,
                                                                               23                      in the Action to whom disclosure is reasonably necessary
                                                                               24                      provided: (i) the deposing party requests that the witness sign
                                                                               25                      the “Acknowledgment and Agreement to Be Bound” (Exhibit
                                                                               26                      A); and (ii) the witness will not be permitted to keep any
                                                                               27                      confidential information unless they sign the “Acknowledgment
                                                                               28                     and Agreement to Be Bound,” unless otherwise agreed by the
                                                                                    ______________________________________________________________________________
                                                                                                                             -10-
                                                                                                      PROPOSED STIPULATED PROTECTIVE ORDER
                                                    Case 2:21-cv-05481-SVW-MAA Document 14 Filed 09/15/21 Page 11 of 17 Page ID #:143




                                                                                1                      Designating Party or ordered by the Court. Pages of transcribed
                                                                                2                      deposition testimony or exhibits to depositions that reveal
                                                                                3                      Protected Material may be separately bound by the court
                                                                                4                      reporter and may not be disclosed to anyone except as
                                                                                5                      permitted under this Stipulated Protective Order; and
                                                                                6               (i)    Any mediator or settlement officer, and their supporting
                                                                                7                      personnel, mutually agreed upon by any of the parties engaged
                                                                                8                      in settlement discussions.
                                                                                9

                                                                               10   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                                                               11         PRODUCED IN OTHER LITIGATION
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12         If a Party is served with a subpoena or a court order issued in other litigation
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   that compels disclosure of any information or items designated in this Action as
                                                                               14   “CONFIDENTIAL,” that Party must:
                                                                               15         (a)   Promptly notify in writing the Designating Party. Such notification
                                                                               16               shall include a copy of the subpoena or court order;
                                                                               17         (b)   Promptly notify in writing the party who caused the subpoena or order
                                                                               18               to issue in the other litigation that some or all of the material covered
                                                                               19               by the subpoena or order is subject to this Stipulated Protective Order.
                                                                               20               Such notification shall include a copy of this Stipulated Protective
                                                                               21               Order; and
                                                                               22         (c)   Cooperate with respect to all reasonable procedures sought to be
                                                                               23               pursued by the Designating Party whose Protected Material may be
                                                                               24               affected.
                                                                               25         If the Designating Party timely seeks a protective order, the Party served
                                                                               26   with the subpoena or court order shall not produce any information designated in
                                                                               27   this action as “CONFIDENTIAL” before a determination by the Court from which
                                                                               28   the subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                                                    ______________________________________________________________________________
                                                                                                                             -11-
                                                                                                      PROPOSED STIPULATED PROTECTIVE ORDER
                                                    Case 2:21-cv-05481-SVW-MAA Document 14 Filed 09/15/21 Page 12 of 17 Page ID #:144




                                                                                1   permission. The Designating Party shall bear the burden and expense of seeking
                                                                                2   protection in that court of its confidential material and nothing in these provisions
                                                                                3   should be construed as authorizing or encouraging a Receiving Party in this Action
                                                                                4   to disobey a lawful directive from another court.
                                                                                5

                                                                                6   10.   A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                                7         PRODUCED IN THIS LITIGATION
                                                                                8         10.1. Application.
                                                                                9                         The terms of this Stipulated Protective Order are applicable to
                                                                               10                information produced by a Nonparty in this Action and designated as
                                                                               11                “CONFIDENTIAL.” Such information produced by Nonparties in
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12                connection with this litigation is protected by the remedies and relief
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13                provided by this Stipulated Protective Order. Nothing in these
                                                                               14                provisions should be construed as prohibiting a Nonparty from
                                                                               15                seeking additional protections.
                                                                               16         10.2. Notification.
                                                                               17                         In the event that a Party is required, by a valid discovery
                                                                               18                request, to produce a Nonparty’s confidential information in its
                                                                               19                possession, and the Party is subject to an agreement with the Nonparty
                                                                               20                not to produce the Nonparty’s confidential information, then the Party
                                                                               21                shall:
                                                                               22                (a)      Promptly notify in writing the Requesting Party and the
                                                                               23                         Nonparty that some or all of the information requested is
                                                                               24                         subject to a confidentiality agreement with a Nonparty;
                                                                               25                (b)      Promptly provide the Nonparty with a copy of the Stipulated
                                                                               26                         Protective Order in this Action, the relevant discovery
                                                                               27                         request(s), and a reasonably specific description of the
                                                                               28                     information requested; and
                                                                                    ______________________________________________________________________________
                                                                                                                               -12-
                                                                                                       PROPOSED STIPULATED PROTECTIVE ORDER
                                                    Case 2:21-cv-05481-SVW-MAA Document 14 Filed 09/15/21 Page 13 of 17 Page ID #:145




                                                                                1                (c)    Make the information requested available for inspection by the
                                                                                2                       Nonparty, if requested.
                                                                                3         10.3. Conditions of Production.
                                                                                4                       If the Nonparty fails to seek a protective order from this Court
                                                                                5                within fourteen (14) days after receiving the notice and accompanying
                                                                                6                information, the Receiving Party may produce the Nonparty’s
                                                                                7                confidential information responsive to the discovery request. If the
                                                                                8                Nonparty timely seeks a protective order, the Receiving Party shall
                                                                                9                not produce any information in its possession or control that is subject
                                                                               10                to the confidentiality agreement with the Nonparty before a
                                                                               11                determination by the Court. Absent a court order to the contrary, the
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12                Nonparty shall bear the burden and expense of seeking protection in
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13                this Court of its Protected Material.
                                                                               14

                                                                               15   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                               16         If a Receiving Party learns that, by inadvertence or otherwise, it has
                                                                               17   disclosed Protected Material to any person or in any circumstance not authorized
                                                                               18   under this Stipulated Protective Order, the Receiving Party immediately must
                                                                               19   (1) notify in writing the Designating Party of the unauthorized disclosures, (2) use
                                                                               20   its best efforts to retrieve all unauthorized copies of the Protected Material,
                                                                               21   (3) inform the person or persons to whom unauthorized disclosures were made of
                                                                               22   all the terms of this Stipulated Protective Order, and (4) request such person or
                                                                               23   persons to execute the “Acknowledgment and Agreement to be Bound” (Exhibit
                                                                               24   A).
                                                                               25

                                                                               26   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR
                                                                               27         OTHERWISE PROTECTED MATERIAL
                                                                               28         When a Producing Party gives notice to Receiving Parties that certain
                                                                                    ______________________________________________________________________________
                                                                                                                              -13-
                                                                                                       PROPOSED STIPULATED PROTECTIVE ORDER
                                                    Case 2:21-cv-05481-SVW-MAA Document 14 Filed 09/15/21 Page 14 of 17 Page ID #:146




                                                                                1   inadvertently produced material is subject to a claim of privilege or other
                                                                                2   protection, the obligations of the Receiving Parties are those set forth in Federal
                                                                                3   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                                                                4   whatever procedure may be established in an e-discovery order that provides for
                                                                                5   production without prior privilege review. Pursuant to Federal Rule of Evidence
                                                                                6   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                                                                7   of a communication or information covered by the attorney-client privilege or
                                                                                8   work product protection, the parties may incorporate their agreement in the
                                                                                9   Stipulated Protective Order submitted to the Court.
                                                                               10

                                                                               11   13.   MISCELLANEOUS
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12         13.1. Right to Further Relief.
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13                       Nothing in this Stipulated Protective Order abridges the right of
                                                                               14                any person to seek its modification by the Court in the future.
                                                                               15         13.2. Right to Assert Other Objections.
                                                                               16                       By stipulating to the entry of this Stipulated Protective Order,
                                                                               17                no Party waives any right it otherwise would have to object to
                                                                               18                disclosing or producing any information or item on any ground not
                                                                               19                addressed in this Stipulated Protective Order. Similarly, no Party
                                                                               20                waives any right to object on any ground to use in evidence of any of
                                                                               21                the material covered by this Stipulated Protective Order.
                                                                               22         13.3. Filing Protected Material.
                                                                               23                       A Party that seeks to file under seal any Protected Material
                                                                               24                must comply with Local Rule 79-5. Protected Material may only be
                                                                               25                filed under seal pursuant to a court order authorizing the sealing of the
                                                                               26                specific Protected Material at issue. If a Party's request to file
                                                                               27                Protected Material under seal is denied by the Court, then the
                                                                               28               Receiving Party may file the information in the public record unless
                                                                                    ______________________________________________________________________________
                                                                                                                              -14-
                                                                                                      PROPOSED STIPULATED PROTECTIVE ORDER
                                                    Case 2:21-cv-05481-SVW-MAA Document 14 Filed 09/15/21 Page 15 of 17 Page ID #:147




                                                                                1                otherwise instructed by the Court.
                                                                                2

                                                                                3   14.   FINAL DISPOSITION
                                                                                4         After the final disposition of this Action, within sixty (60) days of a written
                                                                                5   request by the Designating Party, each Receiving Party must return all Protected
                                                                                6   Material to the Producing Party or destroy such material. As used in this
                                                                                7   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                                                8   summaries, and any other format reproducing or capturing any of the Protected
                                                                                9   Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                                               10   Party must submit a written certification to the Producing Party (and, if not the
                                                                               11   same person or entity, to the Designating Party) by the 60-day deadline that
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   (1) identifies (by category, where appropriate) all the Protected Material that was
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13   returned or destroyed and (2) affirms that the Receiving Party has not retained any
                                                                               14   copies, abstracts, compilations, summaries or any other format reproducing or
                                                                               15   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                                                               16   is entitled to retain an archival copy of all pleadings; motion papers; trial,
                                                                               17   deposition, and hearing transcripts; legal memoranda; correspondence; deposition
                                                                               18   and trial exhibits; expert reports; attorney work product; and consultant and expert
                                                                               19   work product, even if such materials contain Protected Material. Any such
                                                                               20   archival copies that contain or constitute Protected Material remain subject to this
                                                                               21   Stipulated Protective Order as set forth in Section 5.
                                                                               22   //
                                                                               23   //
                                                                               24   //
                                                                               25   //
                                                                               26   //
                                                                               27   //
                                                                               28   //
                                                                                    ______________________________________________________________________________
                                                                                                                              -15-
                                                                                                      PROPOSED STIPULATED PROTECTIVE ORDER
                                                    Case 2:21-cv-05481-SVW-MAA Document 14 Filed 09/15/21 Page 16 of 17 Page ID #:148




                                                                                1   15.   VIOLATION
                                                                                2         Any violation of this Stipulated Order may be punished by any and all
                                                                                3   appropriate measures including, without limitation, contempt proceedings and/or
                                                                                4   monetary sanctions.
                                                                                5

                                                                                6         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                                7

                                                                                8   DATED: September 9 , 2021      CARRILLO LAW FIRM, LLP
                                                                                                                   /s/ Laura Jimenez
                                                                                9

                                                                               10                                  LUIS A. CARRILLO
                                                                                                                   LAURA JIMENEZ
                                                                               11                                       Attorneys for Plaintiffs
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12                                  MARLENE OROZCO, MARK CARRILLO JR.,
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800




                                                                                                                   JOSHUA CARRILLO; M.M.C., J.J.C., and A.F.C.
                                        TORRANCE, CALIFORNIA 90503




                                                                               13                                  By and through their Guardian ad Litem
                                                                               14                                  MARLENE OROZCO

                                                                               15   DATED: September 9, 2021       COLLINSON, DAEHNKE, INLOW & GRECO
                                                                               16                                  /s/ Lenore C. Kelly

                                                                               17                                  LAURA E. INLOW
                                                                               18                                  LENORE C. KELLY
                                                                                                                   Attorneys for Defendants,
                                                                               19                                  COUNTY OF LOS ANGELES
                                                                               20

                                                                               21

                                                                               22
                                                                                          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                                                                          RDE
                                                                                                                            ERED.
                                                                               23

                                                                               24
                                                                                    Dated: 09/15/21                     ____________________________________
                                                                                                                                    _________
                                                                                                                                            ___
                                                                                                                                              ______
                                                                                                                                                   ____________
                                                                               25                                        Hon. Maria Audero
                                                                                                                                     Au
                                                                                                                                      udero
                                                                                                                                          o
                                                                               26                                        Magistrate Jud
                                                                                                                                    Judge
                                                                                                                                      dge
                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                           -16-
                                                                                                      PROPOSED STIPULATED PROTECTIVE ORDER
                                                    Case 2:21-cv-05481-SVW-MAA Document 14 Filed 09/15/21 Page 17 of 17 Page ID #:149




                                                                                1                                              EXHIBIT A
                                                                                2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                3             I, _____________________________ [print or type full name], of
                                                                                4   _________________ [print or type full address], declare under penalty of perjury that I
                                                                                5   have read in its entirety and understand the Stipulated Protective Order that was issued by
                                                                                6   the Los Angeles County Superior Court in the case of Marlene Orozco et al. v. County of
                                                                                7   Los Angeles et al., Case No. 2:21-cv-5481 SVW (MAAx). I agree to comply with and to
                                                                                8   be bound by all the terms of this Stipulated Protective Order and I understand and
                                                                                9   acknowledge that failure to so comply could expose me to sanctions and punishment in
                                                                               10   the nature of contempt. I solemnly promise that I will not disclose in any manner any
                                                                               11   information or item that is subject to this Stipulated Protective Order to any person or
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                               12   entity except in strict compliance with the provisions of this Order.
                                    TEL. (424) 212-7777 | FAX (424) 212-7757
                                     21515 HAWTHORNE BLVD., SUITE 800
                                        TORRANCE, CALIFORNIA 90503




                                                                               13             I further agree to submit to the jurisdiction of the United States District Court for
                                                                               14   the Central District of California for the purpose of enforcing the terms of this Stipulated
                                                                               15   Protective Order, even if such enforcement proceedings occur after termination of this
                                                                               16   action.
                                                                               17             I hereby appoint __________________________ [print or type full name] of
                                                                               18   _______________________________________ [print or type full address and telephone
                                                                               19   number] as my California agent for service of process in connection with this action or
                                                                               20   any proceedings related to enforcement of this Stipulated Protective Order.
                                                                               21             Date: ______________________________________
                                                                               22             City and State where sworn and signed: _____________________________
                                                                               23

                                                                               24             Printed name: _______________________________
                                                                               25

                                                                               26             Signature: _____________________________
                                                                               27

                                                                               28
                                                                                    ______________________________________________________________________________
                                                                                                                                    -17-
                                                                                                          PROPOSED STIPULATED PROTECTIVE ORDER
